Citation Nr: 0808694	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

Service connection was established for the veteran's PTSD by 
an April 1998 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a June 2005 claim and 
continued the current 50 percent evaluation for the veteran's 
service-connected PTSD.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case is completed.

2.  The veteran's PTSD is manifested by depression, chronic 
sleep impairment, irritability, flashbacks, hypervigilance 
and difficulty concentrating.

3.  The veteran's PTSD is not manifested by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met during any portion of the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding the current appellate 
claim by a letter dated in July 2005, which is clearly prior 
to the September 2005 rating decision that is the subject of 
this appeal.  In pertinent part, this letter informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the veteran was also sent additional correspondence 
in April 2006 which included information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While the current appeal was not readjudicated 
following this correspondence, it is observed that the 
veteran was apprised of this information, but it did not 
result in his submitting any additional arguments and/or 
evidence; i.e., this information did not cause him to change 
his position on appeal.

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that the July 2005 letter satisfies element (1), while the 
April 2006 letter satisfies element (3).  Although none of 
the aforementioned notification letters contained the 
specific criteria of the relevant Diagnostic Code (i.e., 
element (2)), this information was included in the November 
2005 Statement of the Case.  The Board also notes that the 
veteran has actively participated in the processing of his 
case, and the statements submitted in support of his claim 
have indicated familiarity with the requirements for the 
benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  His familiarity with the pertinent criteria for 
a higher rating is further demonstrated by the fact that he 
has had multiple prior claims for an increased rating since 
service connection was established.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  In fact, he indicated in a February 
2006 statement that he had furnished VA with all evidence in 
his possession.  Further, he has had the opportunity to 
present evidence and argument in support of this claim.  
However, as part of his November 2005 Substantive Appeal he 
indicated that he did not desire a Board hearing in 
conjunction with this appeal.  Moreover, he was accorded a VA 
medical examination regarding this case in August 2005, and 
has not indicated the disability has increased in severity 
since that examination.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition to the foregoing, other related regulations 
provide that when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.

The Board does acknowledge, as an initial matter, that 
veteran's PTSD is manifested, in part, by depression and 
chronic sleep impairment.  However, as noted above, such 
symptomatology is actually associated with the criteria for a 
30 percent rating under Diagnostic Code 9411.  As such, it 
does not provide a basis for a rating in excess of 50 
percent.

The Board further finds that, as detailed below, the 
veteran's PTSD is not manifested by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

The record reflects that the veteran has been employed 
throughout the pendency of this case as a funeral director, 
although records dated in January 2006 indicate he was 
planning on going to part-time work in May of that year.  
However, the record, to include detailed findings on the 
August 2005 VA examination, indicates he has been able to 
complete his work duties.  Moreover, the August 2005 VA 
examination found his judgment and attention to be intact; 
that his thought process was logical, goal directed; and he 
had above average intelligence.  Further, even though the 
record indicates decreased social activities due to his PTSD, 
the record also indicates, to include the November 2005 
Substantive Appeal, that he has remained married throughout 
this period.  As such, it does not appear he has deficiencies 
in most areas work, school, family relations, judgment, 
thinking, or mood to the extent necessary to warrant a rating 
in excess of 50 percent under Diagnostic Code 9411.

Treatment records dated in June 2005, December 2005, and 
January 2006 all found the veteran to have no suicidiality.  
Further, the August 2005 VA examination found he did not have 
the presence of suicidal thoughts.  Thus, his PTSD has not 
resulted in suicidal ideation.

The Board notes that it was contended on the veteran's 
November 2005 Substantive Appeal that he did have obsessional 
rituals of sleeping at work.  However, the August 2005 VA 
examination specifically found that the veteran did not have 
obsessive/ritualistic behavior.  Moreover, he was found to be 
able to maintain minimum personal hygiene, and had no problem 
with activities of daily living.

Records dated in June 2005 found the veteran's speech to have 
normal tempo.  The August 2005 VA examination found his 
speech to be spontaneous, clear, and coherent.  Records dated 
in October 2005 found his speech to be clear and coherent 
without any loosening of associations.  In addition, records 
dated in December 2005 and January 2006 found his speech to 
be relevant and spontaneous.  Therefore, his PTSD has not 
resulted in his speech being intermittently illogical, 
obscure, or irrelevant.

The Board has already acknowledged that the veteran 
experiences symptoms of depression.  However, the record does 
not reflect it is of such severity as to constitute near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  As 
already noted, the August 2005 VA examination found he had no 
problem with activities of daily living.  In addition, the 
examination found he did not have any panic attacks.

The Board acknowledges that the veteran's November 2005 
Substantive Appeal contended that he experiences rages and 
mood swings which were unprovoked, and that his impulse 
control was severely impaired.  Moreover, the medical 
treatment records and the August 2005 VA examination indicate 
symptoms of stress and irritability, particularly in regard 
to his job.  Nevertheless, as already noted, the record 
indicates he has been able to complete his work duties.  
Further, nothing indicates his irritability has resulted in 
periods of violence.  In fact, the August 2005 VA examination 
specifically found there were no episodes of violence, and 
that his impulse control was good.  Additionally, it was 
found that he did not have inappropriate behavior.  Thus, not 
only does the record reflect the veteran does not have 
impaired impulse control to the extent necessary for a higher 
rating, but that his PTSD has not resulted in difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); i.e., the record indicates he has been 
able to adapt to stressful circumstances, including those 
associated with his job as a funeral director.  

The August 2005 VA examination found the veteran's 
orientation to be intact to person, time, and place.  
Further, nothing in the treatment records otherwise indicates 
spatial disorientation.

The record also does not reflect the veteran's PTSD has 
resulted in the neglect of personal appearance and hygiene.  
For example, records dated in June 2005 December 2005, and 
January 2006 found his grooming and hygiene were good; while 
records dated in October 2005 found he was neatly and 
appropriately dressed and groomed.  As already noted, the 
August 2005 VA examination found that he had the ability to 
maintain minimum personal hygiene.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

In this case, with the exception of records dated in October 
2005 which assigned a GAF score of 50, the competent medical 
evidence consistently shows GAF scores for the veteran which 
are in the 51 to 60 range, to include the August 2005 VA 
examination.  The most recent records, dated in January 2006, 
assigned a GAF score of 54.  As such, the record indicates 
that competent medical evaluation reflects the veteran's PTSD 
has resulted in no more than moderate social and occupational 
impairment, which is consistent with his current 50 percent 
evaluation under Diagnostic Code 9411.  This finding is also 
supported by the fact that the veteran remains married, has 
been employed throughout the pendency of this case, and has 
been able to complete his duties at work.  Moreover, the 
August 2005 VA examiner indicated that while the veteran did 
have decreased efficiency, productivity, reliability, and 
inability to perform work tasks, that such symptoms were only 
mild or transient.  In addition, the examiner found that the 
veteran only occasionally had impaired work, family, and 
other relationships, the severity of which was moderate.  The 
evidence, to include the October 2005 consult note which 
assigned a GAF of 50, does not otherwise demonstrate 
symptomatology consistent with a higher evaluation.

The Board further notes that a thorough review of the record 
reflects that the veteran's PTSD has not resulted in 
delusions, hallucinations, homicidal ideation, nor memory 
impairment.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 50 percent for his PTSD, to include on the basis of 
a "staged" rating.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


